ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Paul J. DesHotels has committed professional misconduct warranting public discipline, namely filing a notice of lis pendens with no basis or legal justification; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended disposition,
IT IS HEREBY ORDERED that Paul J. DesHotels is publicly reprimanded. The Director is awarded $900 in costs plus interest pursuant to Rule 24(d), RLPR.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice